As filed with the Securities and Exchange Commission on January 18, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 to FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Power of the Dream Ventures, Inc. (Name of small business issuer in its charter) Delaware 8711 51-0597895 (State or Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1095 Budapest Incorporating Services, Ltd. Soroksari ut 94-96 3500 South Dupont Highway Hungary Dover, Delaware29901 Telephone: +36-1-456-6061 Telephone: (302) 531-0855 Facsimile: +36-1-456-6062 Facsimile: (302) 531-3150 (Address and telephone number of principal executive offices) (Name, address and telephone number of agent for service) Copies of all communications and notices to: Lloyd L. Rothenberg, Esq. Loeb
